Citation Nr: 1206089	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-18 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a decision that the character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits.

2.  Whether the character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits, including the question of whether the appellant was insane at the time of commission of the offense causing discharge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The appellant served on active duty from September 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision of the VA Regional Office (RO) in Chicago, Illinois.

The appellant testified before the undersigned Veterans Law Judge in April 2011; a transcript of the hearing is included in the claims file. 

At the outset, the Board acknowledges that the RO characterized the issue on appeal as whether the character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits.  However, the record reflects that this claim was initially denied in a January 1971 administrative decision, which became final.  As such, the claim has been appropriately recategorized as whether new and material evidence has been received to reopen a decision that the character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits.  Having reopened the claim, the Board has jurisdiction to review the issue de novo, based on the whole record.  Further, given that the RO has heretofore adjudicated the underlying character of discharge on the merits, no useful purpose would be served to Remand the matter to the RO for additional review.  


FINDINGS OF FACT

1.  In a January 1971 decision, the Board found that the character of the appellant's discharge was a bar to VA benefits for the appellant's entire period of service from September 1968 to January 1970. 


2.  Evidence received since the January 1971 decision is new, relevant, and raises a reasonable possibility of substantiating the character of discharge appeal.

3.  The appellant began service in September 1968 and was discharged for unfitness in January 1970 under conditions other than honorable.

4.  During his service, the appellant was absent without official leave (AWOL) from January 1969 to March 1969 and July 1969 to September 1969. 

5.  The appellant was not insane at the time of the offenses.

6.  The actions that led to the appellant's discharge from service constituted willful and persistent misconduct.


CONCLUSIONS OF LAW

1.  A January 1971 RO decision, which determined that the appellant's character of discharge following service from September 1968 to January 1970 precluded basic eligibility for VA benefits, is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  The evidence received since the RO's January 1971 denial is new and material concerning whether the appellant's character of discharge for a period of service from September 1968 to January 1970 bars VA compensation benefits. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a).

3.  The appellant's other than honorable discharge from service is a bar to the award of VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the appellant's claim for service connection was received in December 2006.  He was notified of the provisions of the VCAA by the RO in correspondence dated in January 2007.  This letter notified the appellant of VA's responsibilities in obtaining information to assist the appellant in completing his claim, identified the appellant's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claim was reviewed and a statement of the case (SOC) was issued in December 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

Given the Board's decision to reopen the question whether the appellant's character of discharge during a term of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits, including the question of whether the appellant was insane at the time of commission of the offense causing discharge, there is no duty to discuss at this time whether VA has complied with the Veterans Claims Assistance Act of 2000.  Likewise, to the extent that this claim has been reopened, any failure of VA to provide the appellant the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

The appellant has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, relevant VA treatment records, and service personnel records pertaining to his claim have been obtained and associated with his claims file.  

Furthermore, the appellant has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

New and Material Evidence

Laws and Regulations

A disability claim that was previously the subject of a final denial based on the character of the claimant's discharge is subject to reopening under 38 U.S.C.A. § 5108.  See D'Amico v. West, 209 F.3d 1322, 1326-27 (Fed.Cir.2000).

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Under applicable law, the term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an 'insane' person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge.  There is no requirement of a causal connection between insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

As an initial matter, the Board has restyled the issue to include the question of whether the appellant was insane at the time of the commission of the offense causing discharge.

Factual Background and Analysis

In a January 1971 administrative decision, the RO concluded that the appellant's discharge was under dishonorable conditions, and, as such, was a bar to all benefits for which an honorable discharge was a pre-requisite.

The appellant sought entitlement to VA disability benefits in December 2006, filing a claim of entitlement to service connection for an acquired psychiatric disability.  This appeal arises from a July 2007 determination wherein the RO denied the appellant's claim; the appellant's character of discharge constitutes a bar to payment of VA benefits.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

At the time of the January 1971 administrative decision, service treatment records and some personnel records were associated with the file.  Evidence added to the claims file since the January 1971 RO denial includes VA treatment records dated from May 2007 to June 2008, and a letter from the appellant's treating VA psychiatrist dated in April 2011.

Since the most recent January 1971 denial of his claim, the appellant has alleged, in substance, that he was insane at the time he committed the acts leading to his January 1070 discharge because of an acquired psychiatric disorder caused by an alleged sexual assault in service.  Moreover, in April 2011 the RO received a letter from the appellant's treating psychiatrist, which indicate the appellant was being treated for bipolar disorder and poly-substance dependence in remission.  The physician opined that as the appellant has had no psychiatric history prior to service the appellant was suffering from a psychiatric disorder while on active duty.

The Board finds that the psychiatrist's opinion, the credibility of which must be presumed, when taken together with the appellant's new insanity claim, provides for the first time evidence in support of the appellant's claim that he may have been insane at the time he committed the offenses that caused his discharge and therefore these offenses should not be a bar to his obtaining VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354.

Therefore, the Board finds that the additional evidence is both new and material evidence as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim for entitlement to VA benefits based on the character of the appellant's discharge is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Character of Discharge

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  In support of his claim, he has asserted that his periods of AWOL were the result of a sexual assault during service and personal issues at home.  During his September 2006 hearing, the appellant testified that he was sexually assaulted and abused by his first sergeant during his period of service.  He indicated that he told his supervisor about the incident, but no punitive action was taken towards the sergeant.  He reported it was at that time that his MOS was changed from heavy equipment to infantry.  He stated that after the incident he started having "real bad" dreams about recurrent assaults.  He stated that he could not take it anymore so he went AWOL.

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2011).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2011).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2011).

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5) (2011); 38 U.S.C.A. § 5303 (West 2002 & Supp. 2011).  The appellant has not contended and the record does not show that any of these situations apply.

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(6) (2011).  The record shows that the appellant was AWOL from January 1969 to March 1969 and July 1969 to September 1969.  This is well short of the 180 days required for the period of AWOL to satisfy these criteria.  38 C.F.R. § 3.12(c)(6) (2011).

The appellant served on a period of active duty from September 1968 to January 1970.  He was noted to have periods of unauthorized absence from January 1969 to March 1969 and July 1969 to September 1969.  In April 1969, the appellant was convicted of multiple counts of unauthorized absence at a special court-martial. He was sentenced to confinement at hard labor for a period of 6 months and a reduction to pay grade E-1.  In November 1969, the appellant was again convicted of unauthorized absence at a special court-martial.  He was sentenced to confinement at hard labor for a period of 2 months.  

In an undated record, the appellant was notified that he was being recommended for discharge from the service under Article 635-212, Unfitness, while a member of the United States Army based upon his record of AWOLs.  The appellant acknowledged the notification with a signature.  It was noted that counsel explained the appellant's rights to him, advised him of the consequences and loss of benefits resulting from an undesirable discharge, and that the appellant was entirely satisfied with his counsel's advice.  In January 1970, the appellant's request was approved. 

An 'other than honorable' discharge is not necessarily tantamount to a 'dishonorable' discharge.  However, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct (That includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.); and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2011).

Pursuant to the Uniform Code of Military Justice (UCMJ) Article 86 does not view AWOL in excess of 30 days as a minor offense, but rather as a severe offence punishable by confinement of up to one year and the issuance of either a bad conduct or dishonorable discharge.  Summary and special courts-martial are not empowered under UCMJ to punish with a dishonorable discharge.  Only a general court-martial may exercise that punishment.  UCMJ, 10 U.S.C. § 801 et seq., Manual for Court-Martial, United States, 1988; Winter v. Principi, 4 Vet. App. 29 (1993).

The appellant has contended that his reasons for his periods of AWOL included nightmares stemming from a claimed in-service sexual assault and "personal issues" at home.  However, these explanations do not change the fact that he demonstrated persistent and willful misconduct in going AWOL on at least two different occasions during a period of slightly more than two years.  Even after pleading guilty to a special court-martial in April 1969 and September 1969 and serving more than 6 months in confinement, the appellant went AWOL at least one more time, including a period that lasted for more than 30 days.  As such, even this one period of AWOL alone is not considered a minor offense.  The Board considers this willful and persistent misconduct.  As such, the appellant's is considered a discharge under dishonorable conditions, pursuant to 38 C.F.R. § 3.12(d)(4), and his explanation as to the reasons for his AWOL periods cannot change his eligibility for VA benefits under this regulation.

For VA purposes, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances. 38 U.S.C. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011); Camarena v. Brown, 6 Vet. App. 565 (1994) (38 C.F.R. § 3.12 does not limit 'dishonorable conditions' to only those cases where dishonorable discharge was adjudged).  A dishonorable discharge imposes a bar to VA benefits predicated on that service.  38 U.S.C.A. § 101(2) (West 2002).

A discharge, however, under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011).  Specifically, if it is established to the satisfaction of VA that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by VA based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2011). VAOPGCPREC 20-97 (May 22, 1997), 62 Fed. Reg. 37955(1997).

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

The appellant's service records are completely negative for any suggestion of insanity.  In fact, a November 1969 psychiatric examination found that he has a long record of civilian arrests as a juvenile, with no convictions, and that he has taken various drugs including LSD, marihuana, speed, and barbiturates.  The appellant stated he "just doesn't like the Army."  The examiner diagnosed severe antisocial personality disorder.  He did not refer to any psychiatric problems at that time.  Even when considering the appellant's age and educational and judgment level, the Board finds that the circumstances did not warrant his prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6)(ii).

In an April 2011 letter, the appellant's treating psychiatrist indicated that the Veteran has been in treatment since April 2008 for bipolar II disorder, poly substance dependence in remission.  Despite compliance with therapy and medication, the appellant remains symptomatic to the degree that working is impossible.  The examiner noted that as the appellant had no psychiatric history prior to the service, his illness more likely than not began when he was in the service and should be considered service-connected.  

The Board observes that the post-service evidence does not demonstrate or suggest that the appellant was insane at the time of his prolonged absences during his period of service from September 1968 to January 1970.  The Board notes that even if the appellant had bipolar disorder, or other psychiatric problems, due his periods of service, this is not the equivalent of insanity.

In the instant case, the Board finds the November 1969 in-service psychiatric examination is more contemporaneous and, therefore, more persuasive as to the state of the appellant's psychiatric state upon separation from service.  The Board finds that the preponderance of the evidence is against a finding that the appellant was insane at the time of the offenses committed or at the time of his discharge.

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits. Insanity is not an applicable defense in this instance, and the appellant has failed to establish that he is a veteran (with a qualifying discharge). Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied.  38 C.F.R. § 3.12(d) (2011).  As the preponderance of the evidence is against the appellant's claim, it must be denied. 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a decision that the character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits, to that extent, the appeal is granted.

The character of discharge from the appellant's period of service from September 1968 to January 1970 is a bar to receiving VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


